Case: 1:18-cr-OO464-.]G Doc #: 10-2 Filed: 10/03/18 lof 4. Pagell

No Shepard’s .':`»igna|“‘l
As of: October 3, 2018 2:46 Pi\/l Z

United States v. Vasguez~Benitez

United States District Court for the District of Columbia
September 26, 201 B, Decided
Criminal Case No. 18~275

Reporter
2018 U.S. Dist.LEXl81654OS *

UN|TED STATES OF AMERICA v. JAIME O|V|AR
VASQUEZ-BEN|TEZ, Defendant.

Core Terms

 

removable, detention, detain, reentry, aliens, courts,
criminal prosecution, criminal charge, indictment,
supervised release, proceedings appearance pretrial,
detention hearing, speedy trial, charges, custody

Counse|: [*1] For JA||ViE OMAR VASQUEZ~BEN|TEZ
also known as GUERO, also known as ALEXA|\|TON|O
VASQUEZ, also known as JA|ME HUREO, also known
as JER[V|AN VASQUEZ~|V|ATO, also known as JUL|O
iSRAEL VASQUEZ, also known as HERi\/|AN
EDLJARDO VASQUEZ, Defendant: iVlary Nianning
Petras, LEAD ATTORNEY, FEDERAL PUBL|C
DEFENDER FOR THE D|STR|CT OF COLUi\/|B|A,
Washington, DC.

For USA, P|aintiff: Brenda J, Jchnson, L.E/-\D
ATTORNEY, U.S. ATTORNEY'S OFF|CE, Criminal
Division - Nationa| Security Section, Washington, DC;
Kenneth Clair Kohl, LEAD ATTORNEY, U.S.
ATTORNEY'S OFF|CE FOR THE DISTRICT lF
COLU!VJB|A, Washingtcn, DC.

Judges: ROYCE C. LAMBERTH, United States District
Court.

Opinion by: ROYCE C. LAMBERTi-i

Opinion

 

OP|N|ON & ORDER

Pending before the Court is defendant`s motion [19],
which the Court construes as a motion to compel
compliance with Judge Hanrey's order [7] setting
conditions for defendant's supervised release. The

motion tasks the Court with striking the proper balance
between the Judiciary's power to order pretrial release
of a person charged with illegal reentry under the Baii
Reform Act, 18 U.S.C. § 3142, and the government's
concurrent ability to detain that person to effectuate his
removal under the immigration & Nationality Act, §
U.S.C. § 1231. After considering the Bai| [*2] Reform
Act's structure and reasoning from first principles, the
Court holds that because the government has chosen to
bring criminal charges against defendant, a judicial
order under the Bai| Reform Act provides the sole
avenue for detaining defendant while the charges are
pending

With the Court's exclusive power comes the
responsibility to assure defendant's appearance in court
and the Safety of the community See § 3142(0). A new
indictment and new evidence requires the Court to
determine whether circumstances have sufficiently
changed to justify detaining defendant under the Bail
Reform Act. To facilitate the Court's reconsideration of
defendant‘s supervised release, the Court orders
defendant to appear forthwith for further_ detention
proceedings

|. Factua| Backgrcund

A month into defendants civil removal proceedings, the
government died a criminal complaint charging
defendant with illegally reentering the United States in
violation of 8 U.S.C. § 1326. Customs officials
transferred custody of defendant to the U.S. l`\/|arsha|s
Service for a detention hearing before Judge Harvey,
who released defendant pending tria|. When Acting
Chief Judge Boasberg denied the government's request
to revoke release, the iviarsha|s [*3] transferred
defendant back to customs officials for continued
removal proceedings Severa[ days later, defendant filed
this motion, which the Court construes as a motion to
compel compliance with Judge Harvey's order for
supervised release -

Christian Grostic

  

Case: 1:18-cr-OO464-.]G Doc #: 10-2 Filed: 10/03/18 2 of 4. PagelD #: 109

Page 2 of 4

2018 U.S. Dist. LEX|S 165405, *3

The case was randomly reassigned to this Court after
the grand jury returned an indictment. At arraignment,
the government urged the Court to revisit defendants
detention status in light of the indictment and new
factual evidence The Court deferred reconsidering
defendant's detention status until resolution of this
motion.

l|. Discussion

Defendant's motion asks the Court to referee the
incongruity between his current civil detention under the
immigration & Nationality Act (|NA) and this Court's prior
order under the Bai| Reform Act (BRA) releasing him
pending his criminal trial. in Section ll.A of its opinion,
the Court concludes the BRA must control the custody
of a defendant charged with illegal reentry, regardless of
the governments civil authority to hold him under the
iNA. But having resolved that tension, the Court is
mindful of the need to properly wield its contro|. ln
Section ll.B, considering the defendant's newly returned
indictment and [*4] the governments recently
discovered evidencel the Court decides to accept the
BRA‘s invitation to reopen defendant's detention hearing
in light of changed circumstances.

A. Due to the pending criminal prosecution against
the defendant, the BRA must control the terms of
his confinement

To equipoise the Judiciary's power under the BRA with
the Executive's authority under the lNA, this Section
engages with the BRA and our Constitution's text,
structure and history. Both routes lead to the same
conclusion; the BRA provides the exclusive means of
detaining a defendant criminally charged with illegal
reentry_

1. The BRA's specific treatment of removable aliens
criminally charged With illegal entry supersedes the
lNA's general mandate to detain removable aliens.

Defendant asks this Court to untangle the collision
between civil detention of removable aliens under the
lNA and pretrial release of illegal reentry defendants
under the BRA. By contrast, the government presents
the lNA and BRA as parallel proceedings in which the
government can simultaneously detain a removable
alien in one while litigating that alien's detention in the
other. But unfortunately for the government, the BRA

itself [*5] acknowledges the potential for the two paths
to intersect.

The Supreme Court's statutory interpretation cases
establish "that a precisely drawn, detailed statute pre-
empts more general remedies," even where both
"|iterally app|[yj." Brown v. GSA, 425 U.S. 820, 834, 96
S. Ct. 1961, 48 l_. Ed. 2d 402 11976). This principle
applies with added force when the more specific
statutory scheme is also more recent. Cf. Gredit Su."sse
Sec. fUSAl LLC v. Br'lii'nd, 551 U.S. 264. 275. 127 S. Ct.
2363, 166 l_. Ed. 2d 145 (2007}. And when the more
recent, more specific statutory scheme provides relief
where none existed before, courts generally regard the
new relief as exclusive H."nck v. United States, 550 U.S,
501, 506 127 S. Ct. 2011, 167 L. Ed_ 2d 888 12007).

 

 

 

Prior to the initial version of the BRA passed in 1966,
courts made pretrial detention decisions through a
"disma|" system trading "freedom for money." Patricia
l\/l. Wald & Daniel J. Freed, The Ba."f Reform Act of
1966: A Practitionefs Primer, 52 A.B.A. J. 940, 940
(1966). By enacting the BRA, as amended in 1984,
Congress-offered noncapital defendants a statutory right
to be released on personal recognizance or unsecured
bond absent a judicial determination "that such release
will not reasonably assure the appearance of the person
as required or will endanger the safety of any other
person orthe community." § 3142[£)).

And though the |NA had given the Executive general
authority to detain removable aliens since 1952, the
BRA specifically [*6] empowered courts to detain
removable aliens criminally charged with illegal reentry.
Sectfon 3142{dl allows courts to detain defendants
charged with illegal reentry for ten days while the
government determines whether to pursue criminal
sanction or civil remova|_but not hoth. |f the
government declines to initiate civil removal
proceedings within ten days, § 3142(dl requires the
court to proceed with the alien's criminal prosecution "in
accordance with the other provisions" of the BRA,
"notwithstanding the applicability of other provisions of
law governing . . . deportation."

The BRA‘s specific provision for detaining removable
aliens charged with illegal reentry must thus trump the
lNA's general authority to detain removable aliens.
Section 3142 of the BRA operates with greater precision
and detail than § 1231 of the iNA, it is more recentl and
its remedy is exclusive The BRA controls the detention
of a removable alien charged with illegal reentry.

Christian Grostic

Case: 1:18-cr-OO464-.]G Doc #: 10-2 Filed: 10/03/18 3 of 4. PagelD #: 110

Page 3 of 4

2018 U.S. Dist. LEXlS 165405, *6

2. The Judiciary must control criminal defendants
custody to effectively oversee his pending criminal
prosecutionl

Giving the BRA exclusive authority over a criminal
defendants pretrial detention is not only faithful to the
Supreme Court's statutory interpretation caselaw_it is
required by our system [*7] of criminal justice
Reasoning from first principles and heeding the Court
of Appeals's "counsel against interpreting statutes . . . in
a manner that would impinge" on each branch's
"constitutionally rooted primacy," United States v.
Fokker Servs B_l/., 818 F.Bd' 733, 737, 422 U.S. AD,O.
D.C. 65 [D.C. Ci'r. 2016j, the Court concludes the
governments invocation of concurrent and independent
detention authority under the |l\|A runs counter to our
Constitution's text, structure, and history. Courts must
be able to supplant the government's detention authority
under the lNA in order to effectively administer criminal
justice.`

The criminal procedure contemplated by our
constitutional structure firmly situates the balance of
discretion pre~ and post-trial in the Executive "Whether
to prosecute and what charge to tile or bring before a
grand jury are decisions that generally rest in the
prosecutor's discretion." United States v. Batchelo'er.
442 U.S. 114, 124. 99 S. Cf. 2198, 60 i_. Ed. 2d 755
(19791; eg., U.S. Const. art. |l, §§ 2-3; see also Fokker
Servs. B.l/., 818 F.3d at 737 ("The Constitution
allocates primacy in criminal charging decisions to the
Executive Branch."). Similarly, decisions to dismiss
charges lay "at the core of the Executive's duty to see to
the faithful execution of the |aws." Cmty. for Creatii/e
Non-Violence v. Pi`erce, 786 F.2d 1199, 1201 252 U.S_
A,op. D.C. 37 (D.C. Cr'r. 1986). What is more, after a
sentence is imposed, the Executive may "grant
Reprieves and Pardons" U.S. Const. art fi, 43 2, cl_ 1.
"[Jjudicia| authority is . . . at its [*8] most limiter when
reviewing this discretionary role in the criminal process
Cmtv. for Creatfve Non-l/."o/ence, 786 F.2ol at 1201.

 

But what the Judiciary lacks in initial discretion it makes
up for in ultimate authority while charges are pending
See Or'futt v. United States, 348 U.S. 11, 13, 75 S. Ct.
11 99 L. Ed. 11 1954 (recognizing the Judiciary‘s
"supervisory authority over the administration of criminal
justice in the federal courts" under the Constitution).
Absent rebellion or invasion, the Constitution vests tlnal
say over ongoing civil and criminal detention in the
Judiciary. See, e.g., U.S. Const. art. ll, § 9, cl. 2; Art_ lll_
Having made the decision to bring criminal charges, the

Executive codes control over the defendant to the court.
|f it comes to regret that choice, the Executive may
regain control before sentencing by reversing its
decision to charge the detendant, or after sentencing
through the pardon power. But so long as criminal
charges remain pending, the Executive no longer has
the final word.

Remedies available at the Founding reinforce judicial
primacy in situations like defendants in 1787,
removable aliens detained by the Executive for violating
naturalization laws could judicially challenge their
detention as an erroneous application or interpretation
of the immigration statutes INS v. St. Cyr, 533 U.S.
289, 301-05, 121 S. Ct. 2271, 150 L. Ed. 2d 347 (2001)
(collecting cases). Judicia|[*g] supremacy over the
detention of an individual charged with illegal reentry is
thus perfectly consistent with the Framers' original
intent.

l\/lodern constraints dictate the same result. Take the
Speedy Triai Act, 18 U.S.C. §§ 3161-3174, which
requires courts to comply with strict time limits
governing a criminal prosecution. How can a court
comply With mandatory time limits if unable to compel a
defendant's appearance? The BRA empowers district
courts to abide by the Speedy Triai Act by holding a
defendant pretria|, or by releasing a defendant with the
power to revoke release if the defendant refuses to
appear But if the executive branch has independent
authority to hold a criminal defendantl the court must
resort to a writ of habeas corpus ad prosequendum in
order to comply with the Speedy Triai Act. |ndeed, the
Court did so here, merely to secure defendants
appearance at a pretrial hearing. Cf. Crawford v.
Jackson, 589 F.2d 693, 696, 191 U.S. Aop. D.C. 170
[D.C. C."r. 197Sj ("When an accused is transferred
pursuant to a writ of habeas corpus ad prosequendum
he is considered to be on loan' to the [receiving]
authorities so that the [sender's] jurisdiction over the
accused continues uninterrupted|y."). And even that writ
would be powerless to resolve a situation where the
Executive refuses [*10] to comply.

Accepting the governments independent authority to
hold a criminal defendant would spin our constitutional
order in circles That cannot be the law. The Executive
may not skirt this Court's decision setting the terms of
defendant's release under the BRA any more than it
could disregard a hypothetical courts order to turn the
defendant over for speedy tria|.

`k'k*k

Christian Grostic

Case: 1:18-cr-OO464-.]G Doc #: 10-2 Filed: 10/03/18 4 of 4. PagelD #: 111

Page 4 of 4

2018 lJ.S. Dist. LEXIS 165405, *10

Jurists since Coke have upheld as sacrosanct the great
maxim nemo potest esse simul actor et iudex: no one
can be both litigant and judge at the same time The
Framers safeguarded this legal norm by ensuring that
the Judiciary‘s ability to oversee detention supplants the
Executive's concurrent authority to detain the defendant
civil|y. And Congress incorporated it into the BRA'S text
by cabining the governments ability to detain removable
aliens once they are charged with illegal reentry. Taking
account of both the constitutional rule and the statutory
text, this Court holds that because of defendants
pending criminal prosecution for illegal reentry, the
government cannot simultaneously hold him civilly to
effectuate his removall For defendants charged with
illegal reentry, the BRA_not the lNA»--dictates their
detention [*11] status

ln announcing this rule, the Court also points out some
limits For one, this holding does not divest the
governments authority to effectuate defendants
removal while criminal charges are pending The
government can continue to adjudicate defendants civil
immigration status and-»»~if it drops the criminal charges
first--it can remove him the instant that remedy
becomes available under the lNA. The government just
cannot hold him under the |NA while criminal charges
for illegal reentry are pending

Nor must the government be content letting the
defendant out on supervised release The government
can forgo criminal prosecution and revert to detaining
the defendant under the lNA. But so long as the
government invokes the jurisdiction of a federal court,
the government must consent to the Court's custodial
dominion over the criminal defendants appearing before
it.

lndeed, the long-run effect of this legal rule might be
that the government will stop bringing criminal
prosecutions for illegal reentry, and instead exclusively
pursue removal proceedings That may leave would-be
defendants worse-off, languishing without speedy trial
rights_and without the possibility of credit for
time [*12] served-in lCE detention centers farther
away from their families friends and counsel.
Nevertheless, the government can do that under the
lNA. But by independently detaining the defendant while
simultaneously pursuing criminal prosecution, the
Executive flouts Congress‘s judgment and stymies the
Judiciary's ability to administer justice Because the
government has chosen to pursue criminal charges
against this defendant before this Court, this Court's
authority to set him free under the BRA supplants the

governments ability to detain him under the l|\lA.

B. The Court orders the defendant to appear for
consideration of whether he should be held under
the BRA in light ofthe indictment and new evidence

Having vindicated its authority to control the defendants
custody, the Court now exercises it, The BRA
authorizes district courts to reopen detention hearings
when previously nonexistent, material information [ijs
brought to light." United States v. Perai'ta, 849 F.2d 625l
626-27. 270 U.S. ADD. D,C. 294 (D.C. Cir. 1988)2 accord

18 U.S.C. § 3142[fj[2j.

Since defendants last detention hearing, the grand jury
returned a criminal indictment and the government
obtained new evidence about the factual circumstances
underpinning defendant's outstanding arrest warrant in
El Salvador. This information "has [*13] a material
bearing" on "whether there are conditions of release that
will reasonably assure" not only defendants appearance
in court, but also "the safety of . . . the community." §
3142(fl(2l. The Court thus finds it necessary to revisit
defendants supervised release conditions considering
these changed circumstances

|||. Conclusion

The Court GRANTS defendants motion [18] in so far as
it compels compliance with LJudge Harvey's order [7]
setting the conditions for defendants supervised release
and ORDERS the government to release defendant in
accordance with that order. The Court also ORDERS
the defendant to appear forthwith for a detention hearing
in light of the new indictment and evidence

ls/ Royce C. |_amberth
ROYCE C. LAMBERTH
United States District Court
9."261'18

Date

 

lind uf Ducumcnt

Christian Grostic

